Citation Nr: 1023788	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-37 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for service-connected posttraumatic stress disorder (PTSD), 
on a schedular basis.

2.  Entitlement to an initial rating higher than 50 percent 
for service-connected PTSD, on an extraschedular basis.

3.  Entitlement to service connection for ischemic 
cardiomyopathy, to include as secondary to PTSD and/or as due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2008 and February 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in April 2010 by the 
undersigned Veterans Law Judge.  A transcript is associated 
with the claims file.

The Veteran is currently diagnosed with ischemic 
cardiomyopathy.  On October 13, 2009, in accordance with 
authority provided in 38 U.S.C. § 1116, the Secretary of 
Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on the date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board to 
stay action on all claims for service connection that cannot 
be granted under current law but that potentially may be 
granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  As the 
appeal for entitlement to service connection for a heart 
condition is affected by these new presumptions, the Board 
must stay action on this matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.

However, the stay issued by the Board does not preclude 
adjudication of the remaining claims on appeal.  Chairman's 
Memorandum, No. 01-09-25 (Nov. 30, 2009).

The issue of entitlement an initial rating higher than 30 
percent for service-connected PTSD, on an extraschedular 
basis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by 
symptoms such as impairment of short and long-term memory 
(with retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, increased 
irritability, and periods of violence.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).  



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 30 percent 
for PTSD arises from his disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service VA medical records with 
the claims folder.  Additionally, the Veteran was afforded a 
VA examination in October 2009.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher than 30 Percent 
for Service-Connected PTSD

Service connection for PTSD was established by a February 
2009 rating decision, at which time a 30 percent rating was 
assigned, effective October 2007.  The Veteran is seeking an 
increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board notes that the appeal for a higher evaluation arises 
from the initial rating decision which established service 
connection for the PTSD and assigned the initial disability 
evaluation.  Therefore, the entire rating period is to be 
considered, including the possibility of staged ratings 
(i.e., separate ratings for separate periods of time) based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
issue has been characterized accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records.  These show complaints and 
treatment, but will not be referenced in detail.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, 
the Board will discuss the evidence pertinent to the rating 
criteria and the current disability.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a Veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  Id.  

The Veteran is rated as 30 percent disabled under 38 C.F.R. 
§ 4.130 Diagnostic Code 9411, from October 2007.  A rating of 
30 percent is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupation tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).  38 C.F.R. § 4.130 Diagnostic Code 9411.  

The Veteran is seeking an increased rating.  A rating of 50 
percent is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; and difficulty 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Veteran is diagnosed with PTSD and was receiving 
treatment at a VA hospital, including PTSD group and 
individual counseling.  In October 2007 the Veteran was 
diagnosed with PTSD.  He reported intrusive memories, 
nightmares, hypervigilance, depressed mood, avoidance, and 
irritability.  A GAF score of 55 was assigned.  A GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) (DSM-IV).  A score of 55 
indicates moderate symptoms or moderate difficulty in social 
or occupational functioning.

The Veteran was seen again at a VA outpatient clinic on March 
2008.  He reported his anger and irritability issues had 
declined but that he continued to have night sweats and 
nightmares.  He also denied suicidal/homicidal ideations but 
admitted to violent urges in the past.  He stated he was able 
to control his desire to hurt others adequately at the time.  
A GAF score of 54 was assigned, indicating moderate symptoms 
or moderate difficulty in social or occupational functioning.

The Veteran was seen for PTSD in July 2008 at a VA outpatient 
clinic.  He reported symptoms of intrusive recollections that 
occurred on a weekly basis, with occasional nightmares.  He 
stated he has no real problems in public situations, but will 
not go to events with large crowds.  The Veteran also stated 
he has some depression, but no suicidal or homicidal 
ideation.  A GAF score of 50 was assigned indicating serious 
symptoms or serious impairment in social or occupational 
functioning.

In January 2009, VA outpatient records indicate the Veteran 
reported depression, anxiety, intrusive memories, poor sleep, 
and night sweats.  A GAF score of 50 was assigned.

The Veteran was afforded a VA examination in October 2009.  
The Veteran reported symptoms of anger, avoiding crowds, 
avoiding thoughts, feelings or conversations associated with 
military trauma, depression, hyperstartle response, 
hypervigilance, increased irritability, recurrent and 
intrusive memories, sleep disturbance, nightmares, social 
withdrawal and isolative behavior.  Examination revealed the 
Veteran's cognitive functions were grossly intact, affect was 
appropriate to content and mood was anxious.  The Veteran 
stated that his symptoms severely impair his ability to go 
shopping, his social/interpersonal relationships, family 
relationships and occupation.  His PTSD symptoms have 
moderately impaired his recreational activities.  The 
examiner stated that there was moderate impairment in both 
social and occupational areas.  A GAF score of 58 was 
assigned, indicating moderate symptoms or moderate 
difficulties in social or occupational functioning.

The Veteran testified in April 2010 that he continues to have 
a violent temper and has difficulty making decisions and 
concentrating.  The Board notes that the Veteran is competent 
to give evidence about what he experiences; for example, he 
is competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  Additionally, the Veteran submitted a statement by 
his treating VA psychologist.  In the statement, from March 
2010, the psychologist indicated that the Veteran has such 
difficulty with decision making he has difficulty in 
completing routine daily activities, such as what clothing to 
wear and scheduling appointments and that he gets distracted 
easily.  The psychologist also stated that the Veteran still 
has considerable difficulty with irritability, such that he 
has been involved in several incidents involving physical 
violence.  The psychologist opined that the Veteran could be 
a danger to coworkers in a job setting.

The Board has considered the full history of the Veteran's 
service-connected post-traumatic stress disorder.  A rating 
of 50 percent is warranted because the Veteran has impaired 
judgment, increased irritability, impairment of short and 
long-term memory (retention of only highly learned material, 
forgetting to complete tasks), periods of physical violence, 
and GAF scores consistently in the lower 50's.  These 
symptoms were particularly described at his hearing at which 
time the Veteran admitted that he believed his symptoms 
merited a 50 percent rating.  

A rating in excess of 50 percent is not warranted because the 
Veteran does not have symptoms like suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  This is evidenced by symptoms like those shown on 
VA examination of October 2009 where he was on time, dressed 
appropriately, evidenced good hygiene, with appropriate 
speech and an understanding of task instructions, all of 
which weigh against a higher evaluation under the rating 
code.  

Based on the Veteran's increased irritability, impaired 
judgment, and GAF scores in the 50's, the Board finds that 
the Veteran's PTSD most nearly approximates a 50 percent 
rating.  


ORDER

Entitlement to a 50 percent, but no higher, rating for PTSD 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

The Veteran's treating psychologist indicated in a March 2010 
statement that the Veteran would be unable to hold employment 
because of his problems with irritability and tempter and 
that his problems with concentration add to his difficulties 
in the vocational area.  The Board notes that although the 
Veteran does not meet the criteria for a rating higher than 
50 percent based on the schedule, he is entitled to 
consideration for an increased rating on an extraschedular 
basis.

The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice 
regarding the requirements for 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

2.  Ask the Veteran to submit evidence 
of interference with employment or 
episodes of hospitalization.

3.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

4.  If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


